UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-1637


HENRY UCHE OKPALA,

                Plaintiff - Appellant,

          v.

COMPUTER SCIENCES CORPORATION, CSC,

                Defendant - Appellee,

          and

ROBIN SCHERMERHORN, CSC; DAVID H. MARTIN, CSC; WILLIAM
SHOCKRO, CSC; CENTERS FOR MEDICARE & MEDICAID SERVICES, CMS,
Third Party,

                Defendants.



                              No. 15-1914


HENRY UCHE OKPALA,

                Plaintiff - Appellant,

          v.

COMPUTER SCIENCES CORPORATION, CSC,

                Defendant - Appellee,

          and
ROBIN SCHERMERHORN, CSC; DAVID H. MARTIN, CSC; WILLIAM
SHOCKRO, CSC; CENTERS FOR MEDICARE & MEDICAID SERVICES, CMS,
Third Party,

                Defendants.



Appeals from the United States District Court for the District
of Maryland, at Baltimore.  J. Frederick Motz, Senior District
Judge. (1:13-cv-03614-JFM)


Submitted:   November 30, 2015           Decided:    January 20, 2016


Before WYNN and    DIAZ,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


No. 15-1637 dismissed; No. 15-1914 affirmed by unpublished per
curiam opinion.


Henry Uche Okpala, Appellant Pro Se.     Frank Daniel Wood, Jr.,
KULLMAN FIRM, Birmingham, Alabama, Joseph Richard Ward, III,
KULLMAN LAW FIRM, New Orleans, Louisiana, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                 2
PER CURIAM:

     In these consolidated appeals, Henry Uche Okpala seeks to

appeal    the     district     court’s    orders    denying    his   motion      for

recusal     and    granting     summary    judgment    to    Computer     Sciences

Corporation (“CSC”).

     This       court   may    exercise       jurisdiction    only   over   final

orders, 28 U.S.C. § 1291 (2012), and certain interlocutory and

collateral      orders,   28    U.S.C.    § 1292   (2012);    Fed.   R.   Civ.   P.

54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-

46 (1949).        The district court’s recusal order is neither a

final order nor an appealable interlocutory or collateral order.

Accordingly, we dismiss the appeal in No. 15-1637 for lack of

jurisdiction. ∗


     ∗ The fact that final judgment issued while this appeal was
pending does not give us jurisdiction over this appeal because
the district court’s recusal order was not an order that could
have been followed by the immediate issuance of partial final
judgment.   In re Bryson, 406 F.3d 284, 288 (4th Cir. 2005)
(“[Appellate] Rule 4(a)(2) does not allow a premature notice of
appeal from a clearly interlocutory decision . . . to serve as a
notice of appeal from the final judgment.” (internal quotation
marks omitted)).

     Additionally, to the extent Okpala’s informal briefs in No.
15-1637 could be construed as a request for a writ of mandamus
or No. 15-1914 could be construed as challenging the denial of
Okpala’s recusal motions, Okpala has failed to establish a valid
basis for recusal.    See Belue v. Leventhal, 640 F.3d 567, 573
(4th Cir. 2011) (“[J]udicial rulings and opinions formed by the
judge on the basis of facts introduced or events occurring in
the   course   of   the   current  proceedings,   or  of   prior
proceedings[,] almost never constitute a valid basis for a bias
(Continued)
                                          3
       In No. 15-1914, Okpala appeals the district court’s order

granting summary            judgment           to    CSC.        Okpala      contends         that    (1)

CSC’s motion for summary judgment was untimely, and (2) he was

denied adequate opportunity for discovery under Fed. R. Civ. P.

56(d).     Upon review of the record, we conclude that the summary

judgment       motion       was    timely           because      it   was     filed       within      the

deadline set by the district court in its May 4, 2015 order.

See Fed. R. Civ. P. 56(b) (“Unless a different time is set by

local rule or the court orders otherwise, a party may file a

motion for summary judgment at any time until 30 days after the

close     of     all         discovery.”              (emphasis         added));           see       also

Fayetteville Inv’rs v. Commercial Builders, Inc., 936 F.2d 1462,

1469    (4th    Cir.    1991)           (“An    interlocutory           order       is    subject     to

reconsideration         at        any    time        prior    to      the    entry       of    a   final

judgment.”).           We    also        conclude         that     Okpala         was    given     ample

opportunity for discovery but refused to engage in the discovery

process according to the Federal Rules of Civil Procedure and

that,    in    any   event,         Okpala          has   not     shown      how    the       requested

discovery       could       enable        him       to    overcome          the    ample      evidence

submitted by CSC.            Pisano v. Strach, 743 F.3d 927, 931 (4th Cir.



or partiality motion.” (internal quotation marks omitted)); see
also In re First Fed. Sav. & Loan Ass’n, 860 F.2d 135, 138 (4th
Cir. 1988) (holding that mandamus relief is available only if
“petitioner has shown a clear right to the relief sought”).



                                                     4
2014) (“[A] court may deny a Rule 56(d) motion [for further

discovery]      when     the    information       sought     would   not   by    itself

create    a    genuine    issue      of    material    fact    sufficient       for   the

nonmovant to survive summary judgment.”).                     Therefore, we affirm

the district court’s grant of summary judgment to CSC.

      Accordingly, in No. 15-1637, we dismiss the appeal for lack

of   jurisdiction,       and    in   No.    15-1914,    we    affirm   the   district

court’s judgment.          We dispense with oral argument because the

facts    and   legal     contentions        are   adequately     presented       in   the

materials      before    this     court     and   argument     would   not      aid   the

decisional process.

                                                              No. 15-1637 DISMISSED
                                                               No. 15-1914 AFFIRMED




                                             5